DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The assignment document filed on 1/12/2021 is not acceptable as the documentary evidence required by 37 CFR 3.73.  The submission of the documentary evidence was not accompanied by a statement affirming that the documentary evidence of the chain of title from the original owner to the assignee was, or concurrently is being, submitted for recordation pursuant to 37 CFR 3.11.  See 37 CFR 3.11 and MPEP § 302. 
It fails to disclaim the terminal portion of any patent granted on the subject application. 

Specification
The disclosure is objected to because of the following informalities: “erf” in par. 17 is being interpreted as “kerf”.  
Appropriate correction is required.

Allowable Subject Matter
Claim 1-6 are allowed.
The following is an examiners statement of reasons for allowance:
	With respect to independent claim 1, the present invention is allowed over the prior art of record because the prior art does not show the claimed “a laser beam directed via optics in a first direction, said laser beam executing a piercing operation using high power continuous oscillation and transitioning to a cutting operation,” and “and a second directionally controlled nozzle for directing a second assist gas into a kerf formed in a material being cut”.

The closest prior art of record is discussed hereafter:
US20150224600A1 Spiess (hereinafter “Spiess”) 
US6204475B1 Nakata (hereinafter “Nakata”)
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising “a laser beam directed via optics in a first direction, said laser beam executing a piercing operation using high power continuous oscillation and transitioning to a cutting operation,” and “and a second directionally controlled nozzle for directing a second assist gas into a kerf formed in a material being cut”  as recited in independent claim 1.
          The closest prior art references of record are Spiess, Nakata.  While Spiess does disclose  a laser beam directed via optics in a first direction, said laser beam executing a piercing operation… a first nozzle for directing a first assist gas substantially parallel to said first direction during said piercing operation and said cutting operation, Spiess does not disclose said laser beam executing a piercing operation using high power continuous oscillation and transitioning to a cutting operation.  While Nakata does teach “and a second directionally controlled nozzle for directing a second assist gas into a kerf formed in a material being cut”, Nakata does not teach “a laser beam directed via optics in a first direction, said laser beam executing a piercing operation using high power continuous oscillation and transitioning to a cutting operation,” and “and a second directionally controlled nozzle for directing a second assist gas into a kerf formed in a material being cut” .  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having “a laser beam directed via optics in a first direction, said laser beam executing a piercing operation using high power continuous oscillation and transitioning to a cutting operation,” and “and a second directionally controlled nozzle for directing a second assist gas into a kerf formed in a material being cut” , thus independent claim 1 reads over the prior art of record and is considered to have allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7, 8, 9, 10, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150224600A1 Spiess (hereinafter “Spiess”) in view of US6204475B1 Nakata (hereinafter “Nakata”). 
Regarding claim 7, Spiess teaches, except where struck through, A laser cutting method (abstract; claims 1, and 7) comprising: piercing a cut work by supplying simultaneously a laser beam (claim 7), a first assist gas (process gas jet 22) from a first nozzle (processing nozzle 17; par. 78 to 80) substantially parallel to said laser beam (fig. 4), and a second assist gas (auxiliary gas jet 23; par. 78 to 80) from a second direction control nozzle (auxiliary gas nozzle 24; par. 78 to 80) positioned adjacent and at an angle relative to said first nozzle (fig. 4); and cutting said cut work pierced by means of said laser beam by moving said laser beam and said first and second nozzles with respect to said cut work (par. 64; claim 1 and 7) , .  Spiess does not teach while supplying simultaneously said laser beam, said first assist gas, and said second assist gas to said cut work from said laser processing nozzle.  Nakata teaches, while supplying simultaneously said laser beam, said first assist gas (assist gas 6), and said second assist gas (blow gas 16) to said cut work from said laser processing nozzle (column 5 lines 54 to 67 and column 6 lines 1 to 14).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Spiess reference, such that while supplying simultaneously said laser beam, said first assist gas, and said second assist gas to said cut work from said laser processing nozzle, as suggested and taught by Nakata, for the purpose of providing the advantage of effectively removes spatters and slugs flying up in the process of piercing (column 6 lines 21 to 23).


Regarding claim 8, Spiess teaches, wherein said first nozzle is positioned concentrically to said laser beam (fig. 4).  

Regarding claim 9, Spiess teaches, wherein said first assist gas is an oxidizing agent (par. 14 teaches process gas as an oxygen jet; par. 79 teaches process gas jet 22 as an oxygen or admixture of oxygen and therefore comprises and oxidizing agent which is oxygen).  

Regarding claim 10, Spiess teaches, wherein said first assist gas is high purity oxygen (par. 14 teaches process gas as an oxygen jet; par. 42, 44, and 61 teach that it is known in the art to adjust the amount of oxygen available in the process gas to accomplish different tasks which is analogous to adjusting oxygen purity; par. 79 teaches the processing gas to have a higher oxygen ratio than the auxiliary gas which is analogous to the processing gas containing higher oxygen purity when compared to the processing gas).  

Regarding claim 11, Spiess teaches, wherein said second assist gas is compressed air (par. 79).  

Regarding claim 12, Spiess teaches, wherein said angle of said second assist gas is oblique relative to said first direction such that byproduct from said cutting operation is directed away from said optics and a kerf formed in a material being cut (fig. 4; par. 46; par. 60; par. 78 teaches The auxiliary gas nozzle 24 is configured to direct an auxiliary gas jet 23 which is orientated at an angle α (which is not equal to 0° or 180°) with respect to the beam direction Z of the laser beam 6).  

Regarding claim 13, Spiess teaches, wherein said laser beam is supplied to said cut work from said inner gas nozzle (fig. 4), said first assist gas is supplied from said inner gas nozzle coaxially with the laser beam to said cut work (fig. 4), said second assist gas is supplied from said direction controlled nozzle in a direction inclined relative to said laser beam and said cut work (fig. 4; par. 46; par. 60; par. 78 teaches The auxiliary gas nozzle 24 is configured to direct an auxiliary gas jet 23 which is orientated at an angle α (which is not equal to 0° or 180°) with respect to the beam direction Z of the laser beam 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20150224600 A1(US-PGPUB)
US 20010029365 A1(DERWENT)
EP 1018395 A2(DERWENT)
US 20010029365 A1(US-PGPUB)
US 6204475 B1(USPAT)
US 20110114610 A1(US-PGPUB)
US 20180111225 A1(DERWENT)
US 20210129266 A1(DERWENT)
EP 1018395 A2(EPO)
US 20180111225 A1(US-PGPUB)
US 20210129266 A1(US-PGPUB)
EP 1145796 A1(EPO)
US 20060207977 A1(US-PGPUB)
US 20040112875 A1(US-PGPUB)
JP 2005296967 A(JPO)
JP 2007061861 A(JPO)
US 3597578 A(USPAT)
JP 2000084686 A(JPO)
JP 4656855 B2(FIT)
CN 107052582 A(FIT)
JP H10225787 A(FIT)
JP H09277071 A(FIT)
JP 3722902 B2(FPRS)
EP 0974417 A2(FIT)
EP 0985484 A2(FIT)
JP 2001287076 A(FIT)
EP 3315244 A1(FIT)
KR 970058838 A(FIT)
EP 2757077 B1(FIT)
JP 3056723 B1(FIT)
DE 102008030079 B3(FIT)
JP 09206975 A(DERWENT)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761

/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763